Title: From Thomas Jefferson to James Madison, 2 March 1798
From: Jefferson, Thomas
To: Madison, James


          
            March 2. 98.
          
          I wrote you last on the 22d. since which I have received yours without date, but probably of about the 18th. or 19th. an arrival to the Eastward brings us some news which you will see detailed in the papers. the new partition of Europe is sketched, but how far authentic we know not. it has some probability in it’s form. the French appear busy in their preparations for the invasion of England: nor is there any appearance of movements on the part of Russia & Prussia which might divert them from it.
          The late birthnight has certainly sown tares among the exclusive federals. it has winnowed the grain from the chaff. the sincerely Adamites did not go. the Washingtonians went religiously, & took the secession of the others in high dudgeon. the one sex threaten to desert the levees, the other the evening parties. the whigs went in number, to encourage the idea that the birthnights hitherto kept had been for the General & not the President, and of course that time would bring an end to them. Goodhue, Tracy, Sedgwick &c did not attend: but the three Secretaries & Attorney General did. we were surprised at the close of the last week with a symptom of a disposition to repeal the stamp act. petitions for that purpose had come from Rhode island & Virginia, & had been committed to rest with the Ways & Means. mr Harper, their chairman, in order to enter on the law for amending it, observed it would be necessary first to put the petitions for repeal out of the way, and moved an immediate decision on them. the Rhode islanders begged & prayed for a postponement, that not expecting that question to be called up they were not at all prepared. but Harper would shew no mercy. not a moment’s delay should be allowed. it was taken up, and on a question without debate determined in favor of the petitions by a majority of 10. astonished & confounded, when an order to bring in a bill for repeal was moved, they began in turn to beg for time 3 weeks, one week, 3 days, 1 day. not a moment would be yeilded. they made three attempts for adjournment. but the majorities appeared to grow. it was decided by a majority of 16. that the bill should be brought in. it was brought in the next day, & on the day after passed, sent up to the Senate, who instantly sent it back rejected by a silent vote of 15. to 12. R. I. & N. Hampshire voted for the repeal in Senate. the act will therefore go into operation July 1. but probably without amendments. however I am persuaded it will be shortlived. it has already excited great commotion in Vermont, and grumblings in Connecticut. but they are so priest-ridden that nothing is to be expected from them but the most bigotted passive obedience.  no news yet from our commissioners. but their silence is admitted to augur peace. there is no talk yet of the time of adjourning, tho’ admitted we have nothing to do, but what could be done in a fortnight or three weeks. when the spring opens and we hear from our commissioners, we shall probably draw pretty rapidly to conclusion.—a friend of mine here wishes to get a copy of Mazzei’s Recherches historiques et politiques. where are they?salutations & Adieu.
          
            wheat 1.50. flour 8.50. tobo. 13.50
          
        